MEMORANDUM**
1. We lack jurisdiction to decide whether Pates should have been placed in suspension of deportation proceedings rather than cancellation of removal proceedings. 8 U.S.C. § 1252(g); see also Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 598-99 (9th Cir.2002).
2. Pates’s claim that the cancellation of removal statute is unconstitutional because it requires a child to be under twenty-one years of age to be a qualifying relative also fails. Because children under twenty-one are more likely to need continuous parental contact and involvement with their daily lives, there is a rational basis supporting this classification. See Garberding v. INS, 30 F.3d 1187, 1190 (9th Cir.1994).
DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.